UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-04316 MIDAS SERIES TRUST (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Midas Series Trust 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-785-0900 Date of fiscal year end: December 31 Date of reporting period:September 30, 2014 1 Item 1.Schedule of Investments MIDAS FUND SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2014 (Unaudited) Shares Value Common Stocks (103.04%) Major Precious Metals Producers (51.15%) Agnico Eagle Mines Limited $ AngloGold Ashanti Ltd. ADR (a) Compania de Minas Buenaventura S.A.A. Freeport-McMoRan Inc. Gold Fields Limited Goldcorp Inc. (a) Kinross Gold Corporation (b) Newmont Mining Corp. (a) Randgold Resources Ltd.ADR (a) Rio Tinto PLC ADR (a) Yamana Gold Inc. Intermediate Precious Metals Producers (17.33%) B2Gold Corp. (b) Detour Gold Corp. (a) (b) Eldorado Gold Corp. Ltd. (a) IAMGOLD Corporation (b) New Gold Inc. (b) Resolute Mining Ltd. (a) (b) Junior Precious Metals Producers (4.54%) Alamos Gold Inc. (a) Exploration and Project Development Companies (13.78%) Ivanhoe Mines Ltd. Class B (b) (c) Ivanhoe Mines Ltd. Class A (b) (c) Northern Dynasty Minerals Ltd. (a) (b) Platinum Group Metals Ltd. (a) (b) Romarco Minerals Inc. (a) (b) Other Natural Resources Companies (16.24%) BHP Billiton Limited (a) Canadian Natural Resources Limited Cloud Peak Energy Inc. (b) Franco-Nevada Corporation (a) Osisko Gold Royalties Ltd. (b) Total common stocks (Cost $36,129,410) Money Market Fund (0.02%) SSgA Money Market Fund, 7 day annualized yield 0.00% (Cost $3,944) Total investments (Cost $36,133,354) (103.06%) Liabilities in excess ofother assets (-3.06%) ) Net assets (100.00%) $ (a) All or a portion of these securities, have been segregated as collateral pursuant to the bank credit facility. As of September 30, 2014, the value of securities pledged as collateral was $11,715,576and there were no securities on loan under the lending agreement. (b) Non-income producing. (c) Illiquid and/or restricted security that has been fair valued. ADR means "American Depositary Receipt." 2 MIDAS MAGIC SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2014 (Unaudited) Shares Value Common Stocks (104.13%) Arrangement of Transportation of Freight & Cargo (1.63%) C.H. Robinson Worldwide, Inc. $ Computer Communications Equipment (3.31%) Cisco Systems, Inc. (a) Crude Petroleum & Natural Gas (3.36%) Apache Corporation Chesapeake Energy Corp. (a) Electronic & Other Electrical Equipment (6.06%) General Electric Company (a) Fire, Marine & Casualty Insurance (18.15%) Berkshire Hathaway, Inc. Class B (a) (b) Information Retrieval Services (6.96%) Google Inc. Class A (a) (b) Investment Advice (2.15%) Franklin Resources, Inc. (a) Leather & Leather Products (1.40%) Coach, Inc. (a) National Commercial Banks (9.72%) JPMorgan Chase & Co. (a) Wells Fargo & Company (a) Oil and Gas Field Services (3.07%) Seventy Seven Energy Inc. (b) Petroleum Refining (3.18%) Chevron Corp. (a) Exxon Mobil Corp. (a) Pharmaceutical Preparations (7.70%) Johnson & Johnson (a) Plastic Mail, Synth Resin/Rubber, Cellulose (2.16%) Rayonier Advanced Materials Inc. Printed Circuit Boards (2.22%) Kimball International Inc. Class B Real Estate (1.21%) NorthStar Asset Management Group Inc. Real Estate Investment Trusts (1.16%) NorthStar Realty Finance Corp. Retail -Drug Stores and Proprietary Stores (1.86%) Express Scripts Holding Company (b) Services - Business Services (16.17%) Accenture plc MasterCard Incorporated Services - Computer Integrated Systems Designs (2.19%) Cerner Corp. (a) (b) Surgical & Medical Instruments & Apparatus (2.24%) Becton, Dickinson and Company (a) Variety Stores (8.23%) Costco Wholesale Corp. (a) Total common stocks (Cost $8,568,213) Money Market Fund (0.02%) SSgA Money Market Fund, 7 day annualized yield 0.00% (Cost $2,410) Total investments (Cost $8,570,623) (104.15%) Liabilities in excess of other assets (-4.15%) ) Net assets (100.00%) $ (a) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of September 30, 2014, the value of securities pledged as collateral was $11,082,636 and there were no securities on loan under the lending agreement. (b) Non-income producing. 3 MIDAS PERPETUAL PORTFOLIO SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2014 (Unaudited) Shares Value Gold (25.71%) SPDR Gold Trust (a) (b) (Cost $1,481,551) $ Silver (6.13%) iShares Silver Trust (a) (b) (Cost $302,396) Swiss Franc Assets (21.97%) (c) Switzerland Government 2.50% Notes, due 3/12/16 Switzerland Government 3.00% Notes, due 1/8/18 Total Swiss franc assets (Cost $1,394,422) Hard Asset Securities (19.59%) Agricultural Chemicals (2.58%) Syngenta AG ADR(b) Crude Petroleum & Natural Gas (4.02%) CNOOC Limited Occidental Petroleum Corporation Metal Mining (9.02%) Anglo American PLC ADR BHP Billiton Limited First Quantum Minerals Ltd. Rio Tinto PLC ADR Vale S.A. Mining & Quarrying of Nonmetallic Minerals (1.07%) Sociedad Quimica Y Minera De Chile S.A. Steel Works, Blast Furnaces & Rolling Mills (2.90%) Nucor Corp. Total hard asset securities (Cost $1,648,929) Large Capitalization Growth Stocks (23.55%) Hospital and Medical Service Plans (4.59%) UnitedHealth Group Incorporated (b) Pharmaceutical Preparations (4.29%) Novartis AG ADR (b) Retail-Variety Stores (3.84%) Wal-Mart Stores, Inc. (b) Services-Prepackaged Software (4.93%) Microsoft Corporation (b) State Commercial Banks (2.38%) Itau Unibanco Holding S.A. Telephone Communications (3.52%) China Mobile Ltd. ADR (b) Total large capitalization growth stocks (Cost $1,091,967) Money Market Fund (3.23%) SSgA Money Market Fund, 7 day annualized yield 0.00% (Cost $212,653) Total investments (Cost $6,131,918 ) (100.18%) Liabilities in excess of other assets (-0.18%) ) Net assets (100.00%) $ (a) Non-income producing. (b) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of September 30, 2014, the value of securities pledged as collateral was $3,126,757 and there were no securities on loan under the lending agreement. (c) Principal amount denominated in Swiss francs. ADR means "American Depositary Receipt." 4 Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Gold and silver bullion are valued at 4:00 p.m. ET, at the mean between the last bid and asked quotations of the Bloomberg Composite (NY) Spot Price for that metal. Debt obligations with remaining maturities of 60 days or less generally are valued at cost adjusted for amortization of premiums and accretion of discounts when it can be reasonably concluded, at each time a valuation is determined, that the amortized cost value of such security is approximately the same as the fair value of the security as determined without the use of amortized cost valuation. Certain debt securities may be priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities or according to prices quoted by a securities dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by a Fund could change on a day when shareholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by Midas Management Corporation, the Fund's Investment Manager, under the direction of or pursuant to procedures approved by the Fund’s Board of Trustees. Due to the inherent uncertainty of valuation, such fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by a Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Value Measurements Inputs to valuation methods are prioritized by a three level hierarchy as follows: • Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. • Level 2 - observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 - unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets for the security, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy, within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs and methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. 5 The following is a description of the valuation techniques applied to a Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Bonds – The fair value of bonds is estimated using various techniques, which may consider, among other things, recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer. Although most bonds may be categorized in level 2 of the fair value hierarchy, in instances where lower relative consideration is placed on transaction prices, quotations, or similar observable inputs, they may be categorized in level 3. Restricted and/or illiquid securities – Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the Investment Manager under the direction of or pursuant to procedures approved by the Fund’s Board of Trustees. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be categorized in either level 2 or level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2014 in valuing each Fund’s assets. Refer to each Fund’s Schedule of Portfolio Investments (unaudited)for detailed information on specific investments. MIDAS FUND Level 1 Level 2 Level 3 Total Assets Investments, at value Common stocks $ $ $
